Citation Nr: 0712537	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-27 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a tumor in the 
spine.

2.  Entitlement to service connection for degenerative disc 
disease.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a nervous 
condition.

5.  Entitlement to service connection for alcoholism.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1984 and January 1986 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision adjudicated in September 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

In his November 2004 Substantive Appeal, the veteran 
requested a hearing on appeal before a Veterans Law Judge at 
the RO (Travel Board hearing).  The veteran requested that 
his Travel Board hearing scheduled in June 2006 be postponed.  
His request was granted; however, he failed to appear for the 
rescheduled hearing in January 2007.  As the appellant has 
not submitted good cause for failure to appear to the 
rescheduled hearing, the request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2006).


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran's tumor in the spine is related to service.

2.  There is no competent medical evidence showing the 
veteran's degenerative disc disease is related to service.

3.  There is no competent medical evidence showing the 
veteran has a bilateral hearing loss that is related to 
service.

4.  There is no competent medical evidence showing the 
veteran has a nervous condition that is related to service.

5.  The veteran's claim of entitlement to service connection 
for alcoholism was received in July 2001.


CONCLUSIONS OF LAW

1.  A tumor in the spine was not incurred in, or aggravated 
by, active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).    

2.  Degenerative disc disease was not incurred in, or 
aggravated by, active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).    

3.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).    

4.  A nervous condition was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.304, (2006).    

5.  Service connection for alcoholism, based on direct 
service incurrence, is precluded as a matter of law.  38 
U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. 
§ 3.301 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, August 2001, March 2005, June 2006 and December 
2006 letters satisfied the four elements delineated in 
Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until December 2006, after the initial unfavorable AOJ 
decision.  However, in light of the Board's determination 
that the criteria for service connection have not been met, 
no effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra in deciding these issues.  

The veteran has not alleged any prejudice with respect to the 
timing of any notification, nor has any been shown.  The 
Board finds that the purpose behind these notice requirements 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

Service medical records, VA medical records and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).



Service Connection - tumor in the spine and degenerative disc 
disease

The veteran contends that his back disorders began in service 
and should be service-connected.  

An October 1989 service Report of Medical Examination does 
not reflect any back disorder.  A January 1990 service 
medical record reflected that the veteran was treated for 
back pain and back spasms.  He reported no history of a back 
injury and there was no radiation of pain in his legs.  There 
was tenderness in the lumbar spine, straight leg raise was 
negative, he could heel toe walk without difficulty and deep 
tendon reflexes were +2 bilaterally.  The assessment was low 
back strain.  He was given medication and instructed to apply 
heat, get bed rest for 24 hours and return to the clinic the 
next day.  A service medical record from the following day 
indicated that the veteran reported he had low back pain for 
several days.  His back was symmetrical with tenderness in 
the lumbar spine.  Straight leg raises were negative, the 
veteran could heel toe walk without difficulty and the lower 
extremity deep tendon reflexes were 2+ bilaterally.  The 
assessment was low back strain.  He was told to continue 
taking the medication, get 72 hours of bed rest and return to 
the clinic.  A service medical record dated three days later 
reflected that there was tenderness in the lumbar spine, 
straight leg raise was negative, he could heel toe walk 
without difficulty and deep tendon reflexes were +2 
bilaterally.  The assessment was low back strain.  He was 
given a profile for light duty with no running, marching, 
jumping or standing for 7 days.  There are no other service 
medical records that reflect treatment for the veteran's 
back.  The veteran's March 1990 separation Report of Medical 
Examination does not report any back disorder. 

The next post-service medical record reflecting treatment for 
this veteran's back is from July 2000, ten years after 
separation from service, when the veteran reported having 
neck pain after having been in a car accident.  He had full 
range of motion of his cervical and lumbar spine and deep 
tissue reflexes were intact.  The assessment was degenerative 
disc disease of the cervical spine with minor disc bulge at 
C4-C5, C5-C6 and C6-C7, and a thecal mass at 11-T12 of 
undetermined etiology.  An October 2000 VA medical record 
reflects that the veteran had chronic neck pain since his 
automobile accident in February 2000, and degenerative disk 
disease, which was believed to be causing his neck pain.  The 
veteran also reported lower back pain and magnetic resonance 
imaging (MRI) revealed a 1.5 centimeter cystic mass at T-11-
T12, the pathology of which was not clear.  An October 2001 
VA medical record shows that the veteran had chronic lower 
back pain and was treated in a pain rehabilitation facility.  
VA medical records reflect ongoing treatment for his chronic 
low back pain and the tumor in his spine, however, none of 
these records provide a link between the veteran's current 
back disorders and his time in service.   

There is no competent medical evidence to show that the 
veteran's back disorders are due to service.  The service 
medical records reflect that his in-service back strain was 
resolved before leaving service, as his separation Report of 
Medical Examination does not reflect any back disorder.  The 
first post-service indication of back problems is 10 years 
after the veteran left service, when he reported he had been 
in a car accident in February 2000.  While tumors and 
arthritis are eligible for service connection on a 
presumptive basis under 38 C.F.R. § 3.309, these would have 
had to manifest within a year after leaving service.  There 
is no evidence in the record that these disorders manifested 
within a year of service.  In the absence of in-service 
treatment and competent medical evidence linking a disorder 
to service, additional development is not warranted.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, the 
preponderance of the medical evidence is against service 
connection for a tumor of the spine or degenerative disc 
disease and the service-connection claims for a tumor of the 
spine and degenerative disc disease are denied.  

Service Connection - bilateral hearing loss

The veteran contends that he has a bilateral hearing loss 
that began in service and should be service-connected.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. 38 
C.F.R. § 3.385 (2006).

An in-service auditory examination conducted in July 1989 
reflected that the veteran's right ear puretone threshold at 
4000 Hertz was 40 decibels, indicating a hearing loss.  The 
veteran was put on a hearing loss profile.  Records reflect 
that he had his ears irrigated and under went a subsequent 
hearing test which reflected that his right ear auditory 
threshold in his right ear at 4000 Hertz had decreased to 25 
decibels.  An October 1989 Report of Medical Examination 
reflected that the veteran's right ear puretone threshold at 
4000 Hertz was 40 decibels, indicating a hearing loss; 
however, his separation Report of Medical Examination showed 
normal bilateral hearing, with no indication of a hearing 
loss.  In addition, there are no post-service medical records 
which show treatment for or a diagnosis of a hearing loss.  

There is no competent medical evidence to show that the 
veteran has a bilateral hearing loss.  Without medical 
evidence that proves the existence of a current disability, 
the nexus requirement has not been met.  Grottveit, supra.  
In the absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells, supra.  Thus, the 
preponderance of the medical evidence is against service 
connection for a bilateral hearing loss and the service-
connection claim for a bilateral hearing loss is denied.  

Service Connection - nervous disorder

The veteran contends that he has a nervous condition that 
began in service and should be service-connected.  

Service medical records do not reflect a nervous condition.  
There is no evidence of treatment for or a diagnosis of a 
nervous condition in service.  His separation Report of 
Medical Examination does not reflect any nervous condition.

A March 2003 VA medical record revealed that the veteran has 
been diagnosed with adjustment disorder with anxiety, in 
conjunction with his treatment for alcoholism.  There are no 
medical records that provide a diagnosis of a nervous 
condition. Additionally, there is no competent medical 
evidence showing the veteran has a current diagnosis of a 
nervous condition.  Without medical evidence that proves the 
existence of a current disability, the nexus requirement has 
not been met.  Grottveit, supra.  In the absence of in-
service treatment and competent medical evidence linking a 
disorder to service, additional development is not warranted.  
See Wells, supra.  Thus, the preponderance of the medical 
evidence is against service connection for a nervous 
condition.  Accordingly, the service-connection claim for a 
nervous condition is denied.  

Service Connection - alcoholism

The veteran contends that his alcoholism is related to his 
active service and therefore should be service-connected.

Special considerations apply to claims involving alcoholism 
or alcohol abuse. Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse, effective for claims filed as in 
the instant case after October 31, 1990.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).  

The VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 
1998). 

Significantly, direct service connection may be granted only 
when a disability was incurred or aggravated in the line of 
duty, and not the result of the veteran's own willful 
misconduct or, for compensation claims filed after October 
31, 1990, the result of his or her abuse of alcohol or drugs.  
38 C.F.R. §  3.301(a) (2006).  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service, but no 
compensation shall be paid if the disability is the result of 
the person's abuse of alcohol.  38 U.S.C.A. §§  1110, 1131; 
38 C.F.R. §  3.303(a).  

Service connection cannot be granted for any disease or 
injury incurred in active service if it is the result of the 
veteran's own willful misconduct, or due to abuse of alcohol 
or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a).  The 
abuse of alcohol is defined as the use of alcoholic beverages 
over time, sufficient to cause disability to, or death of, 
the user.  38 C.F.R. § 3.301(d).

The veteran's claim for direct service connection for alcohol 
abuse must be denied. He filed this claim in July 2001.  The 
law very clearly states that service connection cannot be 
established on a direct basis for a disease or injury that 
results from a claimant's abuse of alcohol or drugs if, as 
here, the claim was filed after October 31, 1990.  38 C.F.R. 
§§ 3.1(m), 3.301(a).  Moreover, when, as here, the law is 
dispositive of the claim, it should be denied because of lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994) (where the law and not the evidence 
is dispositive of the claim, the claim should be denied 
because of lack of entitlement under the law).



ORDER

Service connection for a tumor in the spine is denied.

Service connection for degenerative disc disease is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a nervous condition is denied.

Service connection for alcoholism is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


